DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                DANIEL CHAPA,
                                  Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                 No. 4D17-1919

                                [October 4, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Dan L. Vaughn,
Judge; L.T. Case No. 472011CF000438A.

   Jeffrey H. Garland of Jeffrey H. Garland, P.A., Fort Pierce, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                            *           *           *

   Not final until disposition of timely filed motion for rehearing.